

116 HR 2252 IH: Integrity in Testing for Lead in Military Housing Act of 2019
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2252IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Kildee (for himself and Ms. Speier) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to establish a policy relating to lead testing on military
			 installations.
	
 1.Short titleThis Act may be cited as the Integrity in Testing for Lead in Military Housing Act of 2019. 2.Department of Defense policy on lead testing on military installations (a)Policy requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall establish a policy under which—
 (1)a qualified individual may access a military installation for the purpose of conducting lead testing on the installation, subject to the approval of the Secretary; and
 (2)the results of any lead testing conducted on a military installation shall be transmitted— (A)in the case of a military installation located inside the United States, to relevant Federal, State, and local agencies; and
 (B)in the case of a military installation located outside the United States, to the Centers for Disease Control and Prevention.
 (b)PenaltiesAs part of the policy established under subsection (a), the Secretary of Defense shall prescribe penalties for any member of the Armed Forces—
 (1)who is responsible for transmitting the results of lead testing on a military installation to Federal, State, and local agencies or to the Centers for Disease Control and Prevention pursuant to the policy, and who does not so transmit such results; or
 (2)who impedes or obstructs the conduct of lead testing on a military installation by a qualified individual approved to conduct such testing pursuant to the policy.
 (c)Relationship to security measures and access standardsNothing in this section shall be construed to supercede any Department of Defense or local security measure or any access standard.
 (d)DefinitionsIn this section: (1)The term Armed Forces has the meaning given that term in section 101(a)(4) of title 10, United States Code.
 (2)The term United States has the meaning given such term section 101(a)(1) of title 10, United States Code. (3)The term qualified individual means an individual who is certified by the Environmental Protection Agency or by a State as—
 (A)a lead-based paint inspector; or (B)a lead-based paint risk assessor.
					